


EXHIBIT 10.1




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into this 16th
day of February, 2015 by and between First Mid-Illinois Bancshares, Inc. (“the
Company”), a corporation with its principal place of business located in
Mattoon, Illinois, and Eric S. McRae (“Executive”).


In consideration of the promises and mutual covenants and agreements contained
herein, the parties hereto acknowledge and agree as follows:
ARTICLE ONE
TERM AND NATURE OF AGREEMENT


1.1Term of Agreement. The term of this Agreement shall commence as of February
16, 2015 and shall continue until February 15, 2018. Thereafter, unless
Executive’s employment with the Company has been previously terminated,
Executive shall continue his employment with the Company on an at will basis
and, except as provided in Articles Five, Six and Seven, this Agreement shall
terminate unless extended by mutual written agreement.


1.2Employment. The Company agrees to employ Executive as Executive Vice
President and Senior Lender and Executive accepts such employment by the Company
on the terms and conditions herein set forth. The duties of Executive shall be
determined by the Company’s Chief Executive Officer and Executive shall adhere
to the policies and procedures of the Company and shall follow the supervision
and direction of the Chief Executive Officer or his designee in the performance
of such duties. During the tern of his employment, Executive agrees to devote
his full working time, attention and energies to the diligent and satisfactory
performance of his duties hereunder. Executive shall not, while he is employed
by the Company, engage in any activity which would (a) interfere with, or have
an adverse effect on, the reputation, goodwill or any business relationship of
the Company or any of its subsidiaries; (b) result in economic harm to the
Company of any of its subsidiaries; or (c) result in a breach of Section Six of
the Agreement.


ARTICLE TWO
COMPENSATION AND BENEFITS


While Executive is employed with the Company during the term of this Agreement,
the Company shall provide Executive with the following compensation and
benefits:


2.1     Base Salary. The Company shall pay Executive an annual base salary of
$221,730 per fiscal year, payable in accordance with the Company’s customary
payroll practices for executive employees. The Chief Executive Officer or his
designee may review and adjust Executive’s base salary from year to year;
provided, however, that during the term of Executive’s employment, the Company
shall not decrease Executive’s base salary.


2.2    Incentive Compensation Plan. Executive shall continue to participate in
the First Mid-Illinois Bancshares, Inc. Incentive Compensation Plan in
accordance with the terms and conditions of such Plan. Pursuant to the Plan,
Executive shall have an opportunity to receive incentive compensation of up to a
maximum of 35% of Executive’s annual base salary. The Chief Executive Officer or
his designee may review and adjust the maximum percentage from year to year,
provided, however, that during the term of Executive’s employment, the Company
shall not decrease this percentage. The incentive compensation payable for a
particular fiscal year will be based upon the attainment of the performance
goals in effect under the Plan for such year and will be paid in accordance with
the terms of the Plan and at the sole discretion of the Board.






--------------------------------------------------------------------------------




2.3    Deferred Compensation Plan. Executive shall continue to participate in
the First Mid-Illinois Bancshares, Inc. Deferred Compensation Plan in accordance
with the terms and conditions of such Plan.


2.4    Vacation. Executive shall be entitled to four (4) weeks of paid vacation
each year during the term of this Agreement.


2.5    Other Benefits. Executive shall be eligible (to the extent he qualifies)
to participate in any other retirement, health, accident and disability
insurance, fringe, or similar employee benefit plans as may be maintained from
time to time by the Company for its other executives or management employees
subject to and on a consistent basis with the terms, conditions and overall
administration of such plans.


2.6    Business Expenses. Executive shall be entitled to reimbursement by the
Company for all reasonable expenses actually and necessarily incurred by him on
its behalf in the course of his employment hereunder and in accordance with
expense reimbursement plans and policies of the Company from time to time in
effect for executive employees.


2.7    Withholding. All salary, incentive compensation and other benefits
provided to Executive pursuant to this Agreement shall be subject to withholding
for federal, state or local taxes, amounts withheld under applicable employee
benefit plans, policies or programs, and any other amounts that may be required
to be withheld by law, judicial order or otherwise or by agreement with, or
consent of, Executive.


ARTICLE THREE
DEATH OF EXECUTIVE


This Agreement shall terminate prior to the end of the term described in Section


3.1    Upon Executive’s termination of employment with the Company due to his
death. Upon Executive’s termination due to death, the Company shall pay
Executive’s estate the amount of Executive’s base salary plus his accrued but
unused vacation time earned through the date of such death and any incentive
compensation earned for the preceding fiscal year that is not yet paid as of the
date of such death.
ARTICLE FOUR
TERMINATION OF EMPLOYMENT


Executive’s employment with the Company may be terminated by Executive or by the
Company at any time for any reason. Upon Executive’s termination of employment
prior to the end of the term of the Agreement, the Company shall pay Executive
as follows:


4.1
Termination by the Company for Other than Cause. If the Company terminates

Executive’s employment for any reason other than Cause, the Company shall pay
Executive the following:


(a)An amount equal to Executive’s monthly base salary in effect at the time of
such termination of employment for a period of twelve (12) months thereafter.
Such amount shall be paid to Executive periodically in accordance with the
Company’s customary payroll practices for executive employees.
(b)The base salary and accrued but unused paid vacation time earned through the
date of termination and any incentive compensation earned for the preceding
fiscal year that is not yet paid.
(c)Continued coverage for Executive and/or Executive’s family under the
Company’s health plan pursuant to Title I, Part 6 of the Employee Retirement
Security Act of 1974 (“COBRA”) and for such purpose the date of Executive’s
termination of employment shall be considered the date of the “qualifying event”
as such term is defined by COBRA. During the twelve month period beginning on
the date of such termination, the Executive shall be charged for such coverage
in the amount that he would have paid for such coverage had he remained employed
by the Company, and for the duration of the COBRA period, the Executive shall be
charged for such coverage in accordance with the provisions of COBRA.






--------------------------------------------------------------------------------




For purposes of this Agreement, “Cause” shall mean Executive’s (i) conviction in
a court of law of (or entering a plea of guilty or no contest to) any crime or
offense involving fraud, dishonesty or breach of trust or involving a felony;
(ii) performance of any act which, if known to the customers, clients,
stockholders or regulators of the Company, would materially and adversely impact
the business of the Company; (iii) act or omission that causes a regulatory body
with jurisdiction over the Company to demand, request, or recommend that
Executive be suspended or removed from any position in which Executive serves
with the Company; (iv) substantial nonperformance of any of his obligations
under this Agreement; (v) misappropriation of or intentional material damage to
the property or business of the Company or any affiliate; or (vi) breach of
Article Five or Six of this Agreement.


4.2Termination Following a Change in Control. Notwithstanding Section 4.01, if,
following a Change in Control and prior to the end of the term of this
Agreement, Executive’s employment is terminated by the Company (or any successor
thereto) for any reason other than Cause, or if Executive terminates his
employment because of a decrease in his then current base salary or a
substantial diminution in his position and responsibilities, the Company (or any
successor thereto) shall pay Executive the following:


(a)One times Executive’s annual base salary in effect at the time of such
termination. Such amount shall be paid periodically in accordance with the
Company’s or successor’s customary payroll practices for executive employees.




(b)An amount equal to the incentive compensation earned by or paid to Executive
for the fiscal year immediately preceding the year in which Executive’s
termination of employment occurs. Such amount shall be paid to Executive in a
lump sum as soon as practicable after the date of his termination.
(c)The base salary and accrued but unused paid vacation time earned through the
date of termination and any incentive compensation earned for the preceding
fiscal year that is not yet paid.
(d)Continued coverage for Executive and/or Executive’s family under the
Company’s health plan pursuant to Title I, Part 6 of the Employee Retirement
Income Security Act of 1974 (“COBRA”) and for such purpose the date of
Executive’s termination of employment shall be considered the date of the
“qualifying event” as such term is defined by COBRA. During the twelve month
period beginning on the date of such termination, the Executive shall be charged
for such coverage in the amount that he would have paid for such coverage had he
remained employed by the Company, and for the duration of the COBRA period, the
Executive shall be charged for such coverage in accordance with the provisions
of COBRA.


For purposes of this Agreement, “Change in Control” shall have the meaning as
set forth in the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan
(or successor stock incentive plan maintained by the Company).


4.3Other Termination of Employment. If, prior to the end of the term of this
Agreement, the Company terminates Executive’s employment for Cause, or if
Executive terminates his employment for any reason other than as described in
Section 4.02 above, the Company shall pay Executive the base salary and accrued
but unused paid vacation time earned through the date of such termination and
any incentive compensation earned for the preceding fiscal year that is not yet
paid.


4.4Key Employee Status. If at the time of such termination of employment
Executive is a “Key Employee” as defined in Section 416(i) of the Internal
Revenue Code (without reference to paragraph thereof), and the amounts payable
to Executive pursuant to Article Four are subject to Section 409A of the
Internal Revenue Code, payment of such amounts shall not commence until six
months following Executive’s termination of employment, with the first payment
to include the payments that otherwise would have been made during such
six-month period.






--------------------------------------------------------------------------------




ARTICLE FIVE
CONFIDENTIAL INFORMATION


5.1Non-Disclosure of Confidential Information. During his employment with
Company, and after his termination of such employment with the Company,
Executive shall not, in any form or manner, directly or indirectly, use,
divulge, disclose or communicate to any person, entity, firm, corporation or any
other third party, any Confidential Information, except as required in the
performance of Executive’s duties hereunder, as required by law or as necessary
in conjunction with legal proceedings.


5.2Definition of Confidential Information. For the purposes of this Agreement,
the tern “Confidential Information” shall mean any and all information either
developed by Executive during his employment with the Company and used by the
Company or its affiliates or developed by or for the Company or its affiliates
of which Executive gained knowledge by reason of his employment with the Company
that is not readily available in or known to the general public or the industry
in which the Company or any affiliate is or becomes engaged. Such Confidential
Information shall include, but shall not be limited to, any technical or
non-technical data, formulae, compilations, programs, devices, methods,
techniques, procedures, manuals, financial data, business plans, lists of actual
or potential customers. Lists of employees and any information regarding the
Company’s or any affiliate’s products, marketing or database. The Company and
Executive acknowledge and agree that such Confidential Information is extremely
valuable to the Company and may constitute trade secret information under
applicable law. In the event that any part of the Confidential Information
becomes generally known to the public through legitimate origins (other than by
the breach of this Agreement by Executive or by other misappropriation of the
Confidential Information), that part of the Confidential Information shall no
longer be deemed Confidential Information for the purposes of this Agreement,
but Executive shall continue to be bound by the terms of this Agreement as to
all other Confidential Information.


5.3Delivery upon Termination. Upon termination of Executive’s employment with
the Company for any reason, Executive shall promptly deliver to the Company all
correspondence, files, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, and any other documents or data
concerning the Company’s or any affiliate’s customers, database, business plan,
marketing strategies, processes or other materials which contain Confidential
Information, together with all other property of the Company or any affiliate in
Executive’s possession, custody or control.


ARTICLE SIX
NON-CQMPETE AND NON-SOLICITATION COVENANTS


6.1Covenant Not to Compete. During the term of this Agreement and for a period
of one year following the later of (i) the termination of Executive’s employment
for any reason or (ii) the last day of the term of the Agreement, Executive
shall not, on behalf of himself or on behalf of another person, corporation,
partnership, trust or other entity, within a fifty mile radius of any location
where the Company or any affiliate conducts business:


(a)Directly or indirectly own, manage, operate, control, participate in the
ownership, management, operation or control of, be connected with or have any
financial interest in, or serve as an officer, employee, advisor, consultant,
agent or otherwise to any person, firm, partnership, corporation, trust or other
entity which owns or operates a business similar to that of the Company or its
affiliates.


(b)Solicit for sale, represent, and/or sell Competing Products to any person or
entity who or which was the Company’s customer or client during the last two
years of Executive’s employment. “Competing Products,” for purposes of this
Agreement, means products or services which are similar to, compete with, or can
be used for the same purposes as products or services sold or offered for sale
by the Company or any affiliate or which were in development by the Company or
any affiliate within the last two years of Executive’s employment.






--------------------------------------------------------------------------------




6.2Covenant Not to Solicit. For a period of one year following the later of (i)
the termination of Executive’s employment for any reason or (ii) the last day of
the term of this Agreement, Executive shall not:


(a)     Attempt in any manner to solicit from any client or customer business of
the type performed by the Company or any affiliate or persuade any client or
customer of the Company or any affiliate to cease to do such business or to
reduce the amount of such business which any such client or customer has
customarily done or contemplates doing with the Company or any affiliate,
whether or not the relationship between the Company or affiliate and such client
or customer was originally established in whole or in part through Executive’s
efforts.
(b)    Render any services of the type rendered by the Company or any affiliate
for any client or customer of the Company.
(c)    Solicit or encourage, or assist any other person to solicit or encourage,
any employees, agents or representatives of the Company or an affiliate to
terminate or alter their relationship with the Company or any affiliate.
(d)    Do not cause to be done, directly or indirectly, any acts which may
impair the relationship between the Company or any affiliate with their
respective clients, customers or employees.


ARTICLE SEVEN
REMEDIES


Executive acknowledges that compliance with the provisions of Articles Five and
Six herein is necessary to protect the business, goodwill and proprietary
information of the Company and that a breach of these covenants will irreparably
and continually damage the Company for which money damages may be inadequate.
Consequently, Executive agrees that, in the event that he breaches or threatens
to breach any of these provisions, the Company shall be entitled to both (a) a
temporary, preliminary or permanent injunction in order to prevent the
continuation of such harm; and (b) money damages insofar as they can be
determined. In addition, the Company will cease payment of all compensation and
benefits under Articles Three and Four hereof. In the event that any of the
provisions, covenants, warranties or agreements in this Agreement are held to be
in any respect an unreasonable restriction upon the Executive or are otherwise
invalid, for whatsoever cause, then the court so holding shall reduce, and is so
authorized to reduce, the territory to which it pertains and/or the period of
time in which it operates, or the scope of activity to which it pertains or
effect any other change to the extent necessary to render any of the
restrictions of this Agreement enforceable.


ARTICLE EIGHT
MISCELLANEOUS


8.1
Successors and Assignability.



(a)No rights or obligations of the Company under this Agreement may be
transferred except that the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


(b)No rights or obligations of Executive under this Agreement may be assigned or
transferred by Manager other than his rights to payment or benefits hereunder
which may be transferred only by will or the laws of descent and distribution.


8.2Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and may not be modified except
in writing by the parties hereto; provided, however, that any amendment or
modification that the Company in its sole discretion deems necessary to comply
with the American Jobs Creation act, and regulations promulgated thereunder,
shall not require the consent of Executive as long as such amendment or
modification does not reduce the absolute dollar amount of benefits payable
hereunder. Furthermore, the parties hereto specifically agree that all prior
agreements, whether written or oral, relating to Executive’s employment by the
Company shall be of no further force or effect from and after the date hereof.






--------------------------------------------------------------------------------




8.3Severability. If any phrase, clause or provision of this Agreement is deemed
invalid or unenforceable, such phrase, clause or provision shall be deemed
severed from this Agreement, but will not affect any other provisions of this
Agreement, which shall otherwise remain in full force and effect. If any
restriction or limitation in this Agreement is deemed to be unreasonable,
onerous or unduly restrictive, it shall not be stricken in its entirety and held
totally void and unenforceable, but shall be deemed rewritten and shall remain
effective to the maximum extent permissible within reasonable bounds.


8.4Controlling Law and Jurisdiction. This Agreement shall be governed by and
interpreted and construed according to the laws of the State of Illinois. The
parties hereby consent to the jurisdiction of the state and federal courts in
the State of Illinois in the event that any disputes arise under this Agreement.


8.5Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) on
the date of service if served personally on the party to whom notice is to be
given; (b) on the day after delivery to an overnight courier service; (c) on the
day of transmission if sent via facsimile to the facsimile number given below;
or (d) on the third day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and
properly addressed, to the party as follows:


If to Executive:
Eric McRae
266 Cobb
Decatur, IL 62522


If to the Company:
First Mid-Illinois Bancshares, Inc
1515 Charleston Avenue
Mattoon, IL 61938
Attention Chairman, President & CEO    


















--------------------------------------------------------------------------------






Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






FIRST MID-ILLINOIS BANCSHARES, INC.






By: /s/ Joseph R. Dively
Title: Chairman, President and Chief Executive Officer






EXECUTIVE: /s/ Eric S. McRae
Title: Executive Vice President and Senior Lender










